                Case 1:21-cv-10418-PBS Document 1 Filed 03/11/21 Page 1 of 4


                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS

                                                                      Civil Action No.:

TERESA PEGUERO                )
     Plaintiffs,              )
                              )
VS.                           )
                              )
JETBLUE AIRWAYS, INCORPORATED )
     Defendant.               )


                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

                                                   PARTIES
1.     Plaintiff, Teresa Peguero, is an individual, a citizen of the United States and at all times material to

the within complaint a resident of the Commonwealth of Massachusetts and the County of Suffolk.

2.     JetBlue Airways, Incorporated (hereinafter “JetBlue”) is a domestic corporation domiciled in and

existing under and by virtue of the laws of the United States with its principle place of business in Long

Island City, New York.

                                       JURISDICTION AND VENUE

4.     The court has subject matter jurisdiction in that there is complete diversity of citizenship based on 28

U.S.C. § 1332. This is a civil action between citizens who are residents of different or foreign states, and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

5.     Jurisdiction in this matter also exists under 28 U.S.C. § 1331 under federal question in that the rights

and obligations of the parties are governed by a Federal Treaty, the Convention for the Unification of Certain

Rules Relating to International Carriage by Air, signed at Warsaw on October 12, 1929, 49 Stat. 3000, T.S.

No. 876 (1934), reprinted in note following 49 U.S.C. § 40105, commonly known as “THE WARSAW

CONVENTION” and/or in the alternative under The Convention for the Unification of Certain Rules for

International Carriage by Air, Done at Montreal, May 28, 1999, commonly known as “THE MONTREAL

CONVENTION”.
                                                        1
                   Case 1:21-cv-10418-PBS Document 1 Filed 03/11/21 Page 2 of 4


6.      Plaintiff is informed and believes and on that basis alleges that JetBlue does sufficient business in the

Commonwealth of Massachusetts and in the District of Massachusetts for this court to exercise personal

jurisdiction over it, such that the maintenance of this action in this forum will not offend traditional notions

of fair play and substantial justice.

7.      Jurisdiction lies in this court based on MONTREAL CONVENTION Article 33 (2) in that THE

MONTREAL CONVENTION confers national jurisdiction on the federal courts of the United States since

Plaintiff is a citizen of the United States and a resident of Suffolk County within the District of

Massachusetts therefore making the venue proper in this District Court.

8.      Plaintiff is informed and believes that JetBlue operates commercial flights within, to and/or from the

United States and/or maintain offices in the United States, thereby fully satisfying Article 33 (2) of THE

MONTREAL CONVENTION.

9.      Venue is proper pursuant to 28 U.S.C. § 1391 (c) because JetBlue is subject to personal jurisdiction

in this judicial district for the reasons set forth.

                                           GENERAL ALLEGATIONS

10.     At all times herein mentioned, JetBlue was, and now is, a common air carrier of passengers for hire

on regular schedules, over definite designated routes, including the routes that were to be traveled by

Plaintiff, as hereinafter alleged, soliciting the patronage of the traveling public, and advertising schedules for

routes, times of departure and arrival, and rates of fare and other travel related services.

11.     On or about March 18, 2019 Plaintiff was traveling as a fare-paying passenger on JetBlue flight, 129

from Boston, Massachusetts (BOS) to Santo Domingo, Dominican Republic (SDQ).

12.     By the reason of the abovementioned premises the Plaintiff, was involved in “International

Transportation” within the meaning of Article 1 (2) of THE MONTREAL CONVENTION and/or within the

meaning Article 1 (2) of the WARSAW CONVENTION.

13.     During that flight, Plaintiff sustained injuries when turbulence caused her to fall and strike her head

in the lavatory.
                                                         2
                 Case 1:21-cv-10418-PBS Document 1 Filed 03/11/21 Page 3 of 4


14.    As a result thereof, the Plaintiff, suffered serious injuries to her head, neck and body well as physical

and mental anguish flowing from the physical injuries.

15.    Further, at all times relevant thereto, and as to the Plaintiff, the conduct of JetBlue, and JetBlue’s

flight crew was unusual, unexpected, abnormal and external to her and not associated with the normal

operation of the aircraft. This conduct constituted the proximate legal cause of the Plaintiff’s injuries.

16.    By reason of the above premises, these actions thus constitute an Article 17 “Accident” pursuant to

THE MONTREAL CONVENTION and/or the WARSAW CONVENTION.

17.    As a direct legal and proximate result thereof the Plaintiff, suffered and sustained serious injuries, all

to her general damage in excess of $75,000.00 to be shown at trial, and to her special damage for medical

and related expenses, and impairment of earning capacity, to be inserted by amendment when the above are

financially determined.

       WHEREFORE, Plaintiff, TERESA PEGUERO prays judgment against Defendant, JETBLUE

AIRWAYS, INCORPORATED as follows:

       1.      General damages for physical injury;

       2.      Special damages according to proof;

       3.      Costs of suit;

       4.      For attorneys’ fees, if and as permitted by of law;

       5.      For pre-judgment interest, if and to the extent such are allowed by law;

       6.      For such other and further relief as the court may deem proper; and

       7.      For an early adjudication of the court that Defendant JetBlue Airways, Incorporated owe and

must pay to Plaintiff the sum of 144,100 SDR (special drawing rights), with leave to Plaintiff to prove and

collect additional damages pursuant to Article 21 of THE MONTREAL CONVENTION.




                                                        3
                 Case 1:21-cv-10418-PBS Document 1 Filed 03/11/21 Page 4 of 4


                                       DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a jury trial in

this matter.

                                                     Respectfully submitted,
                                                     The Plaintiff
                                                     By Her Attorneys


Dated: March 11, 2021                                /s/ Jared J. Muggeo_____________
                                                     Jared J. Muggeo, Esq.
                                                     LOUIS J. MUGGEO & ASSOCIATES
                                                     133 Washington Street
                                                     Salem, MA 01970
                                                     (978) 741-1177
                                                     BBO #699190
                                                     jared@ljmassoc.com




                                                       4
